                Case 2:21-mc-00007-RSM Document 1-3 Filed 01/25/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
 8                                                AT SEATTLE
 9 IN RE
                                                               Misc. Case No. 2:21-mc-0007 RSM
10       APPLICATION OF FORBES MEDIA LLC
         AND THOMAS BREWSTER TO UNSEAL                         Related to Case. Nos. GJ-17-432
11       COURT RECORDS,                                        and GJ-19-097
12

13
                        [PROPOSED] ORDER GRANTING PETITION TO UNSEAL
14
              This matter comes before the Court upon the Petition of Forbes Media LLC and Thomas
15
     Brewster to unseal certain court records relating to All Writs Act orders entered by this Court in
16
     Case Nos. GJ-17-432 and GJ-19-096. Upon review and consideration of the Petition, supporting
17
     Memorandum of Points and Authorities, and any opposition thereto, it is hereby ORDERED as
18
     follows:
19
              1.        The Petition is GRANTED.
20
              2.        The All Writs Act orders; the applications for the orders and any supporting
21
     documents, including affidavits; and any other court records relating to the All Writs Act orders,
22
     such as motions to seal, the dockets in Case Nos. GH-17-432 and GJ-19-096, and all docket
23
     entries, are HEREBY UNSEALED.
24
              3.        The Clerk of the Court is hereby directed to make all of the aforementioned
25
     records, including all related dockets and docket entries, publicly available.
26
27
     PETITION OF FORBES MEDIA LLIC AND THOMAS BREWSTER
                                                                                  Davis Wright Tremaine LLP
     TO UNSEAL COURT RECORDS (Misc. Case No. ___ ) - 1                                     L AW O FFICE S
     4811-5843-0168v.1 0050033-006147                                                920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
                Case 2:21-mc-00007-RSM Document 1-3 Filed 01/25/21 Page 2 of 3



     Presented                                      Dated this __ day of _________, 2021
 1
   Ambika Kumar Doran, WSBA # 38237
 2 920 Fifth Avenue, Suite 3300
   Seattle, WA 98104-1610                          UNITED STATES DISTRICT JUDGE
 3 Telephone: (206) 757-8030
   Fax: (206) 757-7030
 4 E-mail: ambikadoran@dwt.com

 5 REPORTERS COMMITTEE FOR
   FREEDOM OF THE PRESS
 6 Katie Townsend
   Pro hac vice application pending
 7 1156 15th Street NW, Suite 1020
   Washington, D.C. 20005
 8 Telephone: (202) 795-9300
   Fax: (202) 795-9310
 9 E-mail: ktownsend@rcfp.org

10 Attorneys for Applicants
   Forbes Media LLC and Thomas Brewster
11

12

13

14

15

16

17

18
19
20

21

22

23

24

25

26
27
     PETITION OF FORBES MEDIA LLIC AND THOMAS BREWSTER
                                                                    Davis Wright Tremaine LLP
     TO UNSEAL COURT RECORDS (Misc. Case No. ___ ) - 2                       L AW O FFICE S
     4811-5843-0168v.1 0050033-006147                                  920 Fifth Avenue, Suite 3300
                                                                         Seattle, WA 98104-1610
                                                                  206.622.3150 main · 206.757.7700 fax
                Case 2:21-mc-00007-RSM Document 1-3 Filed 01/25/21 Page 3 of 3



                                        CERTIFICATE OF SERVICE
 1
              I hereby certify that on January 25, 2021 I caused to be served the foregoing document by
 2
     Certified Mail on the United States Attorney for the Western District of Washington at:
 3
              United States Attorney’s Office
 4            700 Stewart Street, Suite 5220
 5            Seattle, WA 98101-1271
              DATED this 25th day of January, 2021.
 6

 7                                                    Davis Wright Tremaine LLP

 8

 9                                                    By s/Ambika Kumar Doran
                                                         Ambika Kumar Doran, WSBA # 38237
10                                                       920 Fifth Avenue, Suite 3300
                                                         Seattle, WA 98104-1610
11                                                       Telephone: (206) 757-8030
                                                         Fax: (206) 757-7030
12                                                       E-mail: ambikadoran@dwt.com

13                                                    Attorneys for Petitioners Forbes Media LLC
                                                      and Thomas Brewster
14            w
15

16

17

18
19
20

21

22

23

24

25

26
27
     PETITION OF FORBES MEDIA LLIC AND THOMAS BREWSTER
                                                                               Davis Wright Tremaine LLP
     TO UNSEAL COURT RECORDS (Misc. Case No. ___ ) - 3                                  L AW O FFICE S
     4811-5843-0168v.1 0050033-006147                                             920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
                                                                             206.622.3150 main · 206.757.7700 fax
